AMENDMENT TO

CHANGE IN CONTROL PROTECTION AGREEMENT

 

This Amendment No 1 (the “Amendment”) to the Change in Control Protection
Agreement is made and entered into on the 31st day of January 2007 between
Foamex International Inc., a Delaware corporation (the “Company”), and Paul A.
Haslanger (“Executive”).

 

WHEREAS, the Company and Executive executed a change in control protection
agreement, dated December 20, 2002 (the “Agreement”), providing Executive with
additional employment security in the event that the Company undergoes a change
in control, as described in the Agreement; and

 

WHEREAS, the Company and Executive desire to amend a certain provision in the
Agreement and as set forth herein; and

 

WHEREAS, terms and conditions of the Agreement not specifically amended herein
shall remain unchanged and in full force and effect.

 

NOW, THEREFORE, the parties hereby agree that the following provision will be
amended as follows:

 

The definition of ‘Change in Control” in Section 1(b) is hereby amended and
restated as follows:

 

“Change in Control” shall mean the occurrence, after the consummation of the
transactions contemplated by the Company’s Second Amended Plan of Reorganization
under Chapter 11 of the Bankruptcy Code (the “Plan”), of any of the following
events:

 

(i)       the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of “beneficial ownership” (as defined
below) of 50% or more of either (A) the then outstanding shares of common stock
of the Company (the “Outstanding Company Common Stock”) or (B) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, that beneficial ownership by any of D. E. Shaw Laminar
Portfolios, L.L.C., Goldman, Sachs & Co., Par IV Master Fund, Ltd, Sigma Capital
Associates, LLC, Sunrise Partners Limited Partnership, or any of their
respective affiliates shall not be taken into account in the numerator for
purposes of determining whether the limit set forth above has been exceeded and,
provided further that for purposes of this clause (i) the following acquisitions
shall not constitute a Change in Control: (1) any acquisition directly from the
Company; (2) any acquisition by the Company or any corporation controlled by the
Company; (3) any acquisition by any corporation pursuant to a transaction which
complies with (A), (B) and (C) of clause (iii) of this Section 6.1;

 

--------------------------------------------------------------------------------



2

 

(ii)       Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

(iii)      The consummation of a recapitalization, restructuring, exchange of
equity for debt or debt for equity or a reorganization, merger or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company (a “Business Transaction”), in each case, unless, following such
Business Transaction, (A) all or substantially all of the individuals and
entities who were the beneficial owners (as defined below), respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Transaction beneficially own, directly or
indirectly, 50% or more of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Transaction (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportion as their
ownership immediately prior to such Business Transaction of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be; and (B) at least a majority of the members of the board of directors of the
corporation resulting from such Business Transaction were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board of Directors, providing for such Business Transaction; or

(iv)      The approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

 

For purposes of this Section “beneficial ownership” or “beneficial owner” shall
have the meaning assigned to such term in Rule 13d-3 and Rule 13d-5 under the
Exchange Act, except that in calculating the beneficial ownership of any Person,
such Person shall be deemed to have beneficial ownership of all securities that
such Person has the right to acquire by conversion or exercise of other
securities, whether such right is currently exercisable or is exercisable only
upon the occurrence of a subsequent condition; provided, however, that such
Person shall not be deemed to have beneficial ownership of securities subject to
a stock purchase agreement, a merger agreement, or

 

--------------------------------------------------------------------------------



3

 

similar agreement, until the consummation of the transaction contemplated by
such agreement.

 

For purposes of clarification, the parties acknowledge and agree that the
Company’s emergence from bankruptcy and the consummation of the transactions
contemplated by the Plan (and all related transactions) shall not constitute a
Change in Control, and Executive is not entitled to any payments or benefits
(including without limitation accelerated vesting of any equity awards)
thereunder prior to, on or following the date of this Amendment, as a result of
or related to (either alone or in connection with the occurrence of any other
event) such emergence or transactions.

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
effective as of the date first above written.

 

FOAMEX INTERNATIONAL INC.

 

By: /s/ Gregory J. Christian

Name: Gregory J. Christian

Title: EVP & General Counsel

 

EXECUTIVE

 

/s/ Paul A. Haslanger

 

 